Case 2:11-cr-20752-SFC-RSW ECF No. 751, PageID.4455 Filed 11/19/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Criminal Case No. 11-20752

Derrick Terry,                                       Sean F. Cox
                                              United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
            AND HIS REQUEST FOR APPOINTMENT OF COUNSEL

       In this criminal action, Defendant Derrick (“Defendant”) pleaded guilty to Conspiracy to

Possess with Intent to Distribute and to Distribute Marijuana, Cocaine, and Cocaine Base. The

matter is before the Court on Defendant’s Motion for Compassionate Release under 18 U.S.C. §

3582(c)(1)(A), which is based upon concerns about the ongoing novel coronavirus pandemic

(“COVID-19”). This motion asks the Court to allow Defendant to serve the remainder of his

sentence at home because he is concerned that he could contract the virus, and that he may be

vulnerable to severe illness if he were to contract it. The Court concludes that a hearing is not

warranted and orders that the motion will be decided based upon the briefs. As explained below,

the Court shall DENY the motion.

                                        BACKGROUND

       In this criminal action, Defendant Derrick (“Defendant”) pleaded guilty to Conspiracy to

Possess with Intent to Distribute and to Distribute Marijuana, Cocaine, and Cocaine Base, in

violation of 21 U.S.C. §§ 841(a)(1) and 846, and was sentenced to 220 months in prison. This

Court later reduced Defendant’s sentence to 176 months’ imprisonment. (See ECF No. 638).
Case 2:11-cr-20752-SFC-RSW ECF No. 751, PageID.4456 Filed 11/19/20 Page 2 of 4




Defendant is currently serving that sentence.

       Defendant filed his Motion for Compassionate Release, asking the Court to allow

Defendant to serve the remainder of his sentence at home because he is concerned that he could

contract the virus, and that he may be vulnerable to severe illness if he were to contract it.

Defendant is fifty-nine years old. Defendant claims to have recently experienced episodic

difficulty in breathing and asserts that prison doctors have failed to document in his patient files

that he has asthma. He states that he has been prescribed inhalers for his condition and the

“issue is currently being corrected but will take weeks or months to complete.” (ECF No. 737 at

PageID.4265). Defendant’s motion asks the Court to make a ruling on the motion immediately

but also asks the Court to consider appointing counsel for him, for purposes of assisting with his

motion, if the Court prefers a more formal presentation of the issues.1

       The Government concedes that Defendant has exhausted his administrative remedies but

opposes the motion on the merits.




                                            ANALYSIS



       1
         The Sixth Amendment secures to a criminal defendant who faces incarceration the right
to counsel at all “critical stages” of the criminal process. United States v. Wade, 388 U.S. 218,
224 (1967). The United States Supreme Court had held that a prisoner’s post-conviction right to
counsel extends only to the first appeal of right and no further. Pennsylvania v. Finley, 481 U.S.
551, 555 (1987). Thus, the decision whether to appoint counsel for Defendant for purposes of
filing a motion for compassionate release is a decision within the sound discretion of a district
court. United States v. Stephens, 2020 WL 3250226 at *2 (E.D. Mich. June 16, 2020). Motions
for Compassionate Release are not complex, either legally or factually, and Defendant was able
to draft and file a motion on his own. As such, the Court shall deny this request for counsel.


                                                  2
Case 2:11-cr-20752-SFC-RSW ECF No. 751, PageID.4457 Filed 11/19/20 Page 3 of 4




       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

confinement.

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

3553(a) and decide if a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

“applicable policy statement” with which the Court must comply when considering Defendant’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under

18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.”

       In sum, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

(E.D. Mich. May 15, 2020).

       Here, Defendant is a 59-year-old man in general good health. And even if Defendant


                                                 3
Case 2:11-cr-20752-SFC-RSW ECF No. 751, PageID.4458 Filed 11/19/20 Page 4 of 4




could satisfy the first eligibility threshold for compassionate release during this pandemic, the

Government persuasively argues that Defendant is ineligible for compassionate release because

he is a danger to the community. Section 1B1.13(2) permits release only if a “defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” The record does not support such a finding in this case, where Defendant was

convicted of a serious drug trafficking offense and has a prior criminal history that includes

other felony convictions.

       The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

the offense, promoting respect for the law, and providing just punishment also weigh against

Defendant’s request for compassionate release. Defendant’s criminal conduct was serious and

allowing Defendant to be released after serving less than half of his sentence would not promote

respect for the law or proper deterrence, provide just punishment, and avoid unwanted

sentencing disparities. This Court concludes that Defendant is not an appropriate candidate for

the extraordinary remedy of compassionate release.

                                   CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Request for the

Appointment of Counsel and his Motion for Compassionate Release are DENIED.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: November 19, 2020




                                                 4
